Exhibit 10.2

 
AMENDED AND RESTATED PROMISSORY NOTE
 

$2,000,000
November 7, 2006

 
This Amended and Restated Promissory Note (this “Note”) amends and replaces in
its entirety that certain Amended and Restated Promissory Note dated September
1, 2005.
 
For value received, the undersigned, TARGETED GENETICS CORPORATION (“Targeted”),
promises to pay to the order of BIOGEN IDEC MA, INC. (“Biogen”), at 14 Cambridge
Center, Cambridge, Massachusetts 02142, or such other place or places as the
holder of this Note may designate in writing, the principal sum of Two Million
Dollars ($2,000,000), in accordance with the terms and conditions of the Funding
Agreement, dated as of August 8, 2000, as amended as of July 14, 2003, September
1, 2005, and November 7, 2006, by and between Targeted and Biogen (together with
all supplements, exhibits, amendments and modifications to such agreement, the
“Funding Agreement”). Targeted also promises to pay interest on the unpaid
principal balance of this Note in like money in accordance with the terms and
conditions of, and at the rate or rates provided in, the Funding Agreement. All
accrued and unpaid interest is payable annually on each August 31 (provided,
that if such date would fall on an day that is not a business day, then the
interest payment date shall be extended to the next succeeding business day) and
on the Final Maturity Date. All principal is due and payable in full on the
Final Maturity Date or such earlier date as provided in the Funding Agreement.
 
Targeted waives presentment for payment, demand, notice of nonpayment, notice of
protest and protest of this Note, and all other notices in connection with the
delivery, acceptance, performance, default, dishonor or enforcement of the
payment of this Note, except such notices as are specifically required by this
Note or by the Funding Agreement, and agrees that its liability shall be
unconditional without regard to the liability of any other party and shall not
be in any manner affected by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Biogen. Targeted consents to any and
all extensions of time, renewals or waivers that may be granted by Biogen with
respect to payment or other provisions of this Note and the Funding Agreement.
 
This Note is the Note referred to in the Funding Agreement and as such is
entitled to all of the benefits and obligations specified in the Funding
Agreement. Reference is made to the Funding Agreement for provisions for the
repayment of this Note and the acceleration of the maturity of this Note.
 
All capitalized terms used and not otherwise defined in this Note shall have the
meanings given to such terms in the Funding Agreement.
 

        TARGETED GENETICS CORPORATION  
   
   
    By:   /s/ H. Stewart Parker  

--------------------------------------------------------------------------------

Name: H. Stewart Parker   
Its: President and Chief Executive Officer 
   

 
 
 

--------------------------------------------------------------------------------

 
 



